DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 1-20 are rejected herein.
Information Disclosure Statement
As of the date of this action, no information disclosure statement has been filed on behalf of this case.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recitation of claim 1 wherein “…the strength member is rigid…” and the recitation of claim 19 wherein “…where the tubular body is rigid along the axis when the fluid pressure is above a first threshold… renders the claims indefinite because anything 
Dependent claims 2-13 and 20 are rejected based on their respective dependencies.
Appropriate correction/explanation is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 12-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Cobb (U.S. Pat. No. 5132696).
	Regarding claim 1, Cobb teaches an antenna system including a mast configured to support an antenna member, the mast comprising:
(Cobb; Fig. 2; 18) including an inner space that extends along an axis (Cobb; vertical axis), the strength member being changeable between a first state (Cobb; when not inflated) in which the strength member is rollable along the axis and a second state (Cobb; when inflated) in which the strength member is rigid along the axis;
a sleeve (Cobb; outer body of 10 or 20) arranged along an outer portion of the strength member; and
a bladder (Cobb; 54) disposed in the inner space of the strength member and configured to receive a fluid [intended use], where the first state and the second state of the strength member are based on a fluid pressure in the bladder.
 	Regarding claim 2, Cobb teaches the bladder (Cobb; 54) is configured to inflate to provide the second state of the strength member.
Regarding claim 3, Cobb teaches the bladder is configured to urge the strength member (Cobb; 18) into engagement with the sleeve to increase a rigidity of the strength member.
Regarding claim 4, Cobb teaches the sleeve (Cobb; 20 or body of 10) is configured to constrain the strength member.
Regarding claim 5, Cobb teaches the bladder (Cobb; 54) is configured to deflate to provide the first state of the strength member.
Regarding claim 6, Cobb teaches wherein the bladder (Cobb; 54) has a relatively low hoop stiffness and the sleeve has a relatively high hoop stiffness.
claim 7, Cobb teaches the strength member (Cobb; 18) includes a plurality of longitudinal members (Cobb; 24, 26) that are positioned adjacent each other and extend along the axis.
Regarding claim 8, Cobb teaches the plurality of longitudinal members (Cobb; 24, 26) include sheets, rods, or slats.
Regarding claim 9, Cobb teaches the plurality of longitudinal members (Cobb; 24, 26) are connected together.
Regarding claim 12. Cobb teaches an adjuster mechanism (Cobb; Fig. 5) operatively coupled to the mast and configured to roll or unroll the mast to adjust a length of the mast.
Regarding claim 13, Cobb teaches the fluid includes a gas (Cobb; Abstract).
Regarding claim 14, Cobb teaches an inflatable support structure, comprising:
an inner layer (Cobb; 54) defining a fluid chamber that extends along an axis (Cobb; vertical axis);
an outer layer (Cobb; outer body of 10 or 26) extending over the inner layer; and
an intermediate layer (Cobb; 18) interposed between the inner and outer layers and configured to resist a compressive load applied to an end of the intermediate layer, where the inner layer, when inflated, is configured to urge the intermediate layer into engagement with the outer layer to increase a rigidity of the intermediate layer along the axis, and where the outer layer is configured to limit expansion of the intermediate layer in a radially outward direction relative to the axis.
claim 15, Cobb teaches wherein the inner layer (Cobb; 54) and the outer layer (Cobb; outer layer of 10), together, are configured to maintain a cross-sectional shape of the intermediate layer while a fluid pressure in the inner layer is above a threshold fluid pressure, the rigidity of the intermediate layer based at least partially on the cross-sectional shape of the intermediate layer and the fluid pressure (Cobb; see Figs. 1-5 for configuration).
Regarding claim 16, Cobb teaches the cross-sectional shape of the intermediate layer (Cobb; 18) is substantially circular.
Regarding claim 17, Cobb teaches wherein each of the inner layer, the outer layer, and the intermediate layer (Cobb; 54, 18 and 26) is rollable along the axis while a fluid pressure in the inner layer is below a threshold fluid pressure.
Regarding claim 18, Cobb teaches the inner layer (Cobb; 54) includes a first tubular body (Cobb; body of 54) that extends alongside a second tubular body (Cobb; body of 18) of the intermediate layer.
Regarding claim 19, Cobb teaches a deployable support structure, comprising:
a tubular body (Cobb; 18 or 26) including a cross-sectional area that defines an inner space extending along an axis; and
 	a bladder (Cobb; 54) extending through the inner space and configured to expand or contract to change a shape of the cross-sectional area (Cobb; area taken along the sideview), where a rigidity of the tubular body is based at least partially on a shape of the cross-sectional area and a fluid pressure in the bladder, and where the tubular body is rigid along the axis when the fluid pressure is above a first threshold and rollable along the axis when the fluid pressure is below a second threshold.
claim 20, Cobb teaches The deployable support structure of claim 19, wherein the tubular body includes a sleeve (Cobb; 20) and a strength member (Cobb; 22) interposed between the sleeve  and the bladder (Cobb; 54).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cobb (U.S. Pat. No. 5132696) in view of Troi (U.S. Pat. Pub. No. 20120128905 A1).
Regarding claim 10, Cobb teaches the strength member (Cobb; 18).However, Cobb does not explicitly teach the woven configuration.
Troi teaches the strength member is woven (Cobb; Figs. 2a-2b; via 2) into the sleeve configuration. Providing woven configuration is old and well known in the art as evidenced by Troi. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Cobb having the woven configuration as disclosed by Troi. The motivation would have been to .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cobb (U.S. Pat. No. 5132696).
Regarding claim 11, Cobb teaches the mast. However, Cobb is silent to disclose the payload factor of the mast.
The Examiner takes the official notice that provding the payload factor to be 200 is within the level an ordinary skill in the art e.g. by providing the appropriate height, diameter, thickness and material of the mast. Thus, it would have been obvious to one of ordinary skill in the art to provide the mast of Cobb such that when the mast is deployed, has a payload factor that is about 200. The motivation would have been to provide appropriate strength during the retention. Therefore, it would have been obvious to modify Cobb as specified in claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631